FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingApril 2012 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of changes in interests in American Depositary Shares (ADSs) of GlaxoSmithKline plc in respect of the under-mentioned Person Discharging Managerial Responsibility on 26 April 2012:- Mr W C Louv Exercise of option over 2,684 ADSs, granted on 3 December 2002 under the GlaxoSmithKline Share Option Plan at a price of $37.25 per ADS, and sale of 2,684 ADSs at a price of $46.132 per ADS. Exercise of option over 22,316 ADSs, granted on 3 December 2002 under the GlaxoSmithKline Share Option Plan at a price of $37.25 per ADS, and sale of 22,316 ADSs at a price of $46.123 per ADS. The Company and the above-mentioned person were advised of these transactions on 27 April 2012. This notification relates to transactions notified in accordance with Disclosure Rule 3.1.4R(1)(a). V A Whyte Company Secretary 27 April 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:April 27,2012 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
